BY THE COURT.
Epitomized Opinion
This was an action by plaintiff to regain titlB to certain prmeises. As the defendant loaned tb§ plaintiff certain money, the plaintiff made a coi¡ veyance of certain property to the defendant security. This conveyance was in the form of deled rather than as a mortgage. During thl pendency of the action, the defendant attempts" to sell the premises. The defendant, in his answel asked for an accounting. The Court of Appeal held:
1. That the written instrument should be coi| strued as a mortgage and not as a deed.
2. That the attempted conveyance by defendaij did not divest plaintiff of his equity of redemptiof
Attorneys — J. W. McCarron, for Fairbanks; Fred L. Carhart, for Ridgeway.
3. As the attempted sale to which plaintiff was not a party was a nullity, a broker’s commission thereon did not constitute an item allowable to the defendant in an accounting.
4. That the defendant be reimbursed in the sum of $107.00 as expenses in investigating representations made by plaintiff at the time the loan was made, in accordance with the terms of the agreement.